        Exhibit (10)(a)
2006 RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as
of this ____ day of March, 2006, by and
between COACHMEN INDUSTRIES, INC., an Indiana corporation (the "Company"),
and __________ , an individual (the "Participant").
 
WHEREAS, the Company has heretofore adopted the 2000 Omnibus Stock Plan of
Coachmen Industries, Inc. (the “Plan”);
 
WHEREAS, the Company desires to grant an award of restricted stock to the
Participant pursuant to the Plan.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties do
hereby agree as follows:
 
1.  Certain Definitions. When used herein, the following terms shall have the
meanings set forth below:
 
A.  “Change in Control” of the Company shall mean the occurrence of any of the
following:
 
(i)  any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding the Company, its affiliates, any
qualified or non-qualified plan maintained by the Company or its affiliates, and
any Passive Investor) becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under such Act), directly or indirectly, of securities of the
Company representing more than 20% of the combined voting power of the Company’s
then outstanding securities;
 
(ii)  during a period of 24 months, a majority of the Board of Directors of the
Company ceases to consist of the existing membership or successors nominated by
the existing membership or their similar successors;
 
(iii)  shareholder approval of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
 
(iv)  shareholder approval of either (i) a complete liquidation or dissolution
of the Company or (ii) a sale or other disposition of all or substantially all
of the assets of the Company, or a transaction having a similar effect.
 
B.  “Code” means the Internal Revenue Code of 1986, as amended, or any successor
revenue code which may hereafter be adopted in lieu
thereof.
 
C.  “Committee” means the Management Development/Compensation Committee of the
Board of Directors of the Company.
 
D.  “Company Stock” means shares of the Company’s common stock.
 
E.  “Passive Investor” means any person who becomes a beneficial owner of 20% or
more of the combined voting power of the Company’s
then outstanding securities solely because (i) of a change in the aggregate
number of voting shares outstanding since the last date on which
the person acquired beneficial ownership of any voting shares or (ii) (A) the
person acquired beneficial ownership of the shares based on
calculations correctly performed and using the Company’s most current reports
publicly on file with the Securities and Exchange Commission
which indicated that acquisition of the shares would not cause the person to
become the beneficial owner of 20% or more of the voting shares
then outstanding, and (B) the person had no notice or reason to believe that
acquisition of the shares would result in the person becoming the
beneficial owner of 20% or more of the voting shares then outstanding, and (iii)
the person sells a number of shares that reduces the person’s
beneficial ownership of the voting shares to less than 20% of the voting shares
outstanding within 10 business days after receiving notice from
the Company that the 20% threshold had been exceeded.
 
F.  “Performance Measurement Period” means the calendar year 2006, ending
December 31, 2006.
 
G.  “Performance Target” means the targeted pre-tax profit income for the
Participant’s Primary Performance Group for the calendar year 2006,
as set forth in Exhibit A.
 
H.  “Pre-Tax Profit” means the pre-tax profit income of a performance group,
excluding any pre-tax profit income from operations discontinued
in calendar year 2006.
 
I.  “Primary Performance Group” means the internal business segment(s) or
group(s) for which the Participant is assigned primary
responsibility, the performance of which will be the basis of the Participant’s
award under this Plan. There are three Primary Performance Groups
within the Company: RV Group, Housing Group and Total Company (COA). The
applicable Primary Performance Group for the Participant is set
forth in Exhibit A. 
 
J.  “Restricted Stock Award” means the grant of restricted Company Stock to
Participant subject to the terms of this Agreement.
 
2.  Grant of Award. The Company hereby grants to the Participant 2,000 shares of
Company Stock (the "Shares"), subject to the terms and
conditions set forth herein. The Restricted Stock Award will vest as set forth
in Section 8.
 
3.  Issuance of Shares. The Shares shall be issued in the Participant’s name, if
and to the extent earned, as soon as reasonably practicable after
the conclusion of the audited Performance Measurement Period. Certificates for
the Shares shall be held in custody by the Company for the
account of the Participant until the earlier of (i) the Lapse Date, as defined
in Section 6 of this Agreement, or (ii) the date on which the Shares
have been forfeited on or before the Lapse Date as provided in Section 6 of this
Agreement.
 
4.  Rights of Participant. Subject to the restrictions and risks of forfeiture
set forth in this Agreement, once the Shares are earned by the
Participant, but before the vesting of those Shares, the Participant shall be
entitled to all rights of a stockholder of the Company with respect to
the Shares, including the right to vote the Shares and, subject to Sections 7
and 8 of this Agreement, the right to receive dividends and/or other
distributions, if any, declared on such Shares from time to time. Dividends on
Shares earned but not vested and delivered to Participant shall be
paid into an interest-bearing account and held by the Company, and shall be
subject to the general creditors of the Company, until paid to the
Participant upon vesting and delivery of the certificates for the Shares
pursuant to which the dividends were paid. Dividends and interest paid
pursuant to Shares which are forfeited will be retained by the Company.
 
5.  Transfer Restrictions. Until the Lapse Date, the Shares, the right to
receive the undelivered Shares, and the right to vote such Shares or
receive dividends on such Shares, shall not be sold, exchanged, assigned,
pledged, bequeathed, devised, or otherwise transferred, directly or
indirectly, voluntarily or involuntarily, by the Participant, or any person or
entity claiming through or on behalf of the Participant, and no Shares
may be subject in any manner to attachment, lien, execution, transfer by
bankruptcy, judicial order or by operation of law, garnishment or other
alienation or encumbrance of any kind, either direct or indirect, voluntarily or
involuntarily before the Lapse Date; provided, however, that,
subject to the terms of this Agreement, such Shares may be transferred upon the
death of the Participant to the legal representative of the estate
of the Participant or the person or persons who shall acquire the right to
receive the vested Shares by bequest or inheritance or by reason of the
death of the Participant to the extent earned, upon each Lapse Date. Any
transfer or purported transfer of Shares in violation of the restrictions
set forth in this Section 5 shall be null and void and shall result in the
forfeiture to the Company, without notice and without consideration to the
Participant, of the Shares transferred or purportedly transferred, as well as
any dividends or distributions paid on such Shares.
 
6.  Release of Restrictions. The restrictions set forth in Section 4 shall lapse
upon the earlier of the following (the “Lapse Date”): (i) as and
when the shares vest under Section 8 below (subject to completion of the final
accounting and audit of the Company’s financial statements for
the Performance Measurement Period), or (ii) the occurrence of a Change in
Control.
 
7.  Forfeitures. The Shares shall be forfeited without notice and without
consideration immediately in accordance with the following:
 
A.  if the Pre-Tax Profits of the Participant’s Primary Performance Group are
not sufficient to earn any portion of the Restricted Stock Award,
pursuant to Section 8 below; or
 
B.  if the Participant’s employment with the Company is terminated during the
Performance Measurement Period for any reason other than
death or disability, unless the Committee, in its discretion, determines
otherwise; or
 
C.  if the Participant attempts to transfer or transfers the Shares in any
manner in violation of Section 4; or
 
D.  if the Participant is demoted during the Performance Measurement Period,
including, without limitation, in terms of title, position or duties,
such that the Participant is no longer an Executive or Senior Manager of the
Company, as determined by the Committee in its discretion; or
 
E.  if, at any time during the Performance Measurement Period, the Participant
is not in compliance with the Company’s Code of Conduct
and/or Participant’s Business Protection Agreement, as determined by the
Committee in its discretion; or
 
F.  with respect to any Shares that are not vested pursuant to Section 8 of this
Agreement.
 
Any Shares forfeited under this Section 7 shall be returned to the Company. Any
dividends previously paid with respect to any forfeited Shares
shall also be forfeited and retained by the Company with the Shares so
forfeited.
 
8. Vesting of Shares.
 
A.  Shares not earned shall be forfeited and shall not vest, subject to Sections
9 and 11 below. Subject to Section 9 below: if the Pre-Tax Profit
of the Primary Performance Group identified on the attached Exhibit A meets or
exceeds the Performance Target set forth on Exhibit A, one
hundred percent (100%) of the Shares are earned; if said Pre-Tax Profit is less
than the Performance Target set forth on Exhibit A, but is equal to
or greater than seventy five percent (75%) of said Performance Target, seventy
five percent (75%) of the Shares are earned; and, if said Pre-Tax
Profit is less than seventy five percent (75%) of the Performance Target set
forth on Exhibit A, but is equal to or greater than fifty percent (50%)
of said Performance Target, fifty percent (50%) of the Shares are earned. If the
said Pre-Tax Profit is less than fifty percent (50%) of the
Performance Target set forth on Exhibit A, no Shares are earned. The Pre-Tax
Profit shall be conclusively determined according to the Company’s
audited financial statements for the Performance Period.
 
B.  The restrictions set forth in Section 5 on the earned Shares shall lapse and
certificates for such Shares held for the Participant shall vest and
be distributed to the Participant as described in this Section 8B or in Section
11. One third (1/3) of the earned Restricted Stock Award shall vest
immediately as of January 1, 2007 (subject to final audit of the Company’s
financial records); one third (1/3) shall vest on January 1, 2008 and one
third (1/3) shall vest on January 1, 2009; unless there earlier occurs a Change
in Control, in which case Section 11 shall control. A certificate for
one third (1/3) of the number of Shares vested shall be delivered to the
Participant within thirty (30) days after the filing of the Company’s Form
10-K with the Securities and Exchange Commission for the Performance Measurement
Period. Certificates for the remaining Shares shall be
delivered as soon as practicable after the shares vest on January 1 of 2008 and
2009, respectively, or upon a Change in Control, whichever
occurs first.
 
9. Termination of Employment Upon Death or Disability. If the Performance Target
is achieved in an amount sufficient to earn all or a portion of
an Award, and if the Participant’s employment is terminated during the
Performance Measurement Period by reason of the Participant’s death or
disability, the number of shares earned under this Restricted Stock Award will
be prorated based on the date of death or disability and the
number of months the Participant was actively employed during the Performance
Measurement Period. The Restricted Stock Award, as so
prorated, shall be determined in accordance with Section 8 as of the first day
of the year following the end of the Performance Measurement
Period. The unvested Shares shall be issued and delivered to the Participant
within thirty (30) days after the filing of the Company’s Form 10-K
with the Securities and Exchange Commission in 2008.
 
10. Code Section 162(m) Limitation. Notwithstanding anything in this Agreement
to the contrary, to the extent that Code Section 162(m) would
operate to limit the Company’s federal income tax deduction for remuneration
with respect to a Participant, resulting in federal income tax liability
to the Company, the Participant’s receipt of Shares shall be deferred until
Section 162(m) no longer operates to result in such federal income tax
liability to the Company. The determination of whether Code Section 162(m)
operates to limit the Company’s deduction in a manner resulting in
federal income tax liability to the Company will be determined by the Committee.
Payment of the Shares shall occur in the following calendar year
(or, if necessary, each subsequent calendar year) to the extent such payment,
when added to other remuneration subject to the Section 162(m)
limit for such year, does not result in federal income tax liability to the
Company. Shares deferred hereunder shall be fully vested and shall not be
forfeited for any reason, including, without limitation, termination of
employment.
 
11. Change in Control. Notwithstanding anything in this Agreement to the
contrary, if a Change in Control occurs during the Performance
Measurement Period, the Primary Performance Group will be presumptively and
conclusively deemed to have achieved at least 50% of the
Performance Target set forth on Exhibit A, and 50% of the Shares will be deemed
to have been earned; provided however, if the percentage
calculated by multiplying the average monthly Pre-Tax Profits earned by the
Primary Performance Group per month during the current calendar
year through the last preceding complete calendar month prior to the Change in
Control by twelve (12), and dividing that result by the
Performance Target, is greater than 50%, Participant will instead be
presumptively and conclusively deemed to have earned the that same
corresponding percentage of the Shares granted by the Restricted Stock Award.
All such shares deemed to be earned pursuant to this
paragraph will vest immediately. Certificates for all vested Shares shall be
immediately delivered to the Participant upon a Change in Control,
regardless of whether the Participant continues to be employed by the Company or
any successor to the Company.
 
12. Section 83(b) Election. The Participant may make an election in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as
amended, within 30 days of the grant of the Shares, even though the Shares will
not vest, if at all, until the Lapse Date. Such election must be
filed by the Participant with the Internal Revenue Service Center where the
Participant files his or her federal income tax return and attach a copy
of the election to his or her income tax return for the year the Restricted
Stock Award is made. If such election is made, the Participant will incur
ordinary income tax on the fair market value of the Shares on the date of the
grant, even though the Participant’s rights to the Shares do not vest
until the Lapse Date, and, under current law, subsequent appreciation in the
value of the stock will be taxed to the Participant when the
Participant sells the Shares at capital gains tax rates. A sample Section 83(b)
election is attached to this Agreement as Appendix A. If the
Participant declines to make the Section 83(b) election, the Participant will
incur ordinary income tax on the fair market value of the Shares on
each Lapse Date, provided the Shares have not been forfeited before the Lapse
Date, and, under current law, any subsequent gain or loss when
the Participant sells the Shares will be taxed to the Participant at capital
gains tax rates. If the Participant decides to make a Section 83(b)
election, it is irrevocable and the Participant will not be able to take a
deduction if the Restricted Stock Award does not vest or the Shares
are subsequently forfeited or the value of the Shares declines.
 
The Company shall have the right to require the Participant to pay the Company
the amount of any taxes which the Company is or will be
required to withhold with respect to such Shares before the certificates for
such Shares are delivered to the Participant in accordance with this
Agreement; provided, however, that the Participant may elect to meet the tax
withholding requirement by requesting the Company to withhold
from the Restricted Stock Award the appropriate number of Shares, rounded up to
the next whole number, which would result in proceeds equal
to the minimum statutory withholding tax liability. The Participant may make
such election by completing an election form in the form attached to
this Agreement as Appendix B and delivering it to the Company on or before the
date on which certificates for the Shares are delivered to the
Participant. If the amount of any required tax withholding is not paid in cash
or by the Participant’s election to withhold shares from the
Restricted Stock Award, the Company may elect to deduct such taxes from any
other amounts then payable in cash or in Shares or from any
other amounts payable any time thereafter to the Participant or take such other
action it deems appropriate, including voiding the Restricted
Stock Award. The Company shall not deliver certificates for any Shares subject
to the Restricted Stock Award until the tax withholding
obligation is satisfied as provided in this Section 11.
 
13. Condition. This Restricted Stock Award is expressly conditioned upon the
cancellation of all Restricted Stock Award Agreements previously
entered into with Participant for the three (3) year performance measurement
periods (as defined in such agreements) ending on December 31,
2006 and December 31, 2007. Participant accepts this condition by his signature
on this Agreement, and such previously entered into Restricted
Stock Award Agreements are hereby cancelled, null, void and of no effect,
including in the event of a Change in Control.
 
14. Provisions of the Plan. All of the provisions of the Plan pursuant to which
this Agreement is made are hereby incorporated by reference and
made a part hereof as if specifically set forth herein, and to the extent of any
conflict between this Agreement and the terms in the aforesaid Plan,
the Plan shall control. To the extent any capitalized terms are not otherwise
defined herein, they shall have the meaning set forth in the Plan.
 
15. Adjustments Upon changes in Capitalization. In the event of changes in all
of the outstanding Company Stock by reason of stock dividends,
stock splits, reclassifications, recapitalizations, mergers, consolidations,
combinations or exchanges of shares, reorganizations or liquidations or
similar event, the number and class of Shares subject to a Restricted Stock
Award shall be equitably adjusted by the Committee. Any such
adjustment may provide for the elimination of any fractional shares which might
otherwise become subject to a Restricted Stock Award.
 
16. Parties in Interest; Section Headings. This Agreement shall inure to the
benefit of the Company, its successors and assigns, and shall be
binding on the Participant and the Participant’s heirs, personal
representatives, successors and assigns. The Company may assign its rights
under this Agreement. The Participant may not assign his/her rights hereunder.
The section headings contained in this Agreement are inserted
as a matter of convenience and shall not be considered in interpreting or
construing this Agreement.
 
17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.
 
18. Entire Agreement; Waiver. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and
supersede all prior agreements, written and oral, between the parties hereto
with respect to the subject matter hereof. The waiver of a breach of
any term or condition of this Agreement must be in writing signed by the party
sought to be charged with such waiver, and such waiver shall
not be deemed to constitute the waiver of any other breach of the same or of any
other term or condition of this Agreement. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of the remaining provisions.
 
19. Amendment. This Agreement may be amended only by a writing signed by each of
the parties hereto.  
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
COACHMEN INDUSTRIES, INC.
 


 
By_______________________________
 
Claire C. Skinner
 


 
Title:       Chairman, CEO & President     
 


 


 
"PARTICIPANT"
 


 
_________________________________
 
 
 
 

--------------------------------------------------------------------------------





Appendix A
 


ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (the "Code")
 


        Pursuant to Section 83(b) of the Code and Treasury Regulation §1.83-2
the undersigned hereby makes the election described in Section 83 (b)
of the Code and states as follows:
 
The name, address and taxpayer identification number of the taxpayer is
___________________________________________________________________________________________________________.
 
The property with respect to which the election is made is: ___ shares of Common
Stock of Coachmen Industries, Inc.
 
The date or dates on which the property was transferred is ________, 2005 and
the taxable year for which such election was made is
December 31, 2005.
 
The nature of the restriction or restrictions to which the property is subject
is as follows: Shares are restricted and may not be transferred or sold
until three years from the date of grant and then vest only upon satisfaction of
certain performance criteria.
 
The fair market value at the time of transfer (determined without regard to any
lapse restriction, as defined in Treasury Regulation §1.83-3(i)) of
each property with respect to which the election is being made is $ .
 
The amount paid for such property is $0.00.
 
Copies of this election statement have been furnished to other persons as
required by Treasury Regulation §1.83-2(d).
 
____________________________________
 
(Signature)
 
Dated: ______________, 2005
 


--------------------------------------------------------------------------------



Appendix B
 
Election To Withhold Shares From Restricted Stock Award
to Satisfy Withholding Obligations
 
The undersigned Participant in the Coachmen Industries, Inc. Performance Based
Restricted Stock Plan has received a Restricted Stock Award under the Plan as
evidenced by the Restricted Stock Award Agreement dated _________, 200_ by and
between the undersigned and Coachmen Industries, Inc. (the “Company”).
 
The undersigned hereby requests the Company to withhold from the Restricted
Stock Award the appropriate number of shares of Common Stock, rounded up to the
nearest whole share, which would result in proceeds equal to all applicable tax
withholding requirements with respect to such Restricted Stock Award. The
appropriate number of shares to be withheld shall be determined based on the
closing sales price of the Common Stock on the NYSE Composite Transactions Tape,
as reported in the Wall Street Journal, Midwest Edition, on the first trading
day following the Lapse Date . The under signed understands that the election
made herein is irrevocable.
 


 


 
____________________________
 
Signature of Participant
 


 
Name: _______________________
 


 
Date: ________________________
 


 


 


 


 


 


 


 


--------------------------------------------------------------------------------



EXHIBIT A TO 2006 RESTRICTED STOCK AWARD AGREEMENT
 


 


 
Participant:
 


 


 
Primary Performance Group:
 


 


 
Performance Target (pre-tax income):
 
 
 

--------------------------------------------------------------------------------


 
The maximum number of restricted shares that each of the Registrant’s executive
officers may earn pursuant to Restricted Stock Award Agreements between them and
the Registrant are as follows:
 
 
 
 
Executive Officer’s Name and Title
  
Maximum Number of
Restricted Shares
Awarded
Claire C. Skinner
Chairman of the Board and Chief Executive Officer
  
12,000
 
 
Michael R. Terlep, Jr.
President, Coachmen RV Group, and President,
Coachmen Recreational Vehicles Company, LLC
  
12,000
 
 
Richard M. Lavers
Executive Vice President, General Counsel, Secretary,
Chief Financial Officer and Chief Administrative Officer
  
12,000

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------